Citation Nr: 0004911	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-22 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of a shell fragment wound of the right knee with 
retained foreign bodies, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased disability evaluation for a 
shell fragment wound of the left elbow with retained foreign 
bodies, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable disability evaluation for 
scars, as residuals of shell fragment wounds, with retained 
foreign bodies, of the right forehead, left arm lower third, 
right arm, lumbar spine, left shoulder and left chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  In service, he was awarded a Purple Heart.

This appeal stems from a May 1994 rating decision of the RO 
that denied the claims at issue.  The Board of Veterans' 
Appeals (Board) recognizes that some of the veteran's 
injuries more precisely involved gunshot wounds rather than 
shell fragment wounds, per se.  Use of the term, "shell 
fragment wound[s]," however, may nonetheless be used herein 
to refer to gunshot wounds, in some instances.

In a May 1999 rating decision the RO granted service 
connection for degenerative disc disease and degenerative 
joint disease of the low back.  The issue regarding the 
increased rating for a scar of the lumbar spine was then 
dropped in the subsequent supplemental statement of the case 
in August 1999.  Nonetheless, the issue of whether an 
increased rating is warranted for the scar remains on appeal, 
and the Board finds that it must addressed at the appellate 
level.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Residuals of a shell fragment wound of the right knee 
with retained foreign bodies currently include loss of range 
of motion due to pain.  The joint easily tires, and the 
veteran reportedly cannot walk more than four blocks without 
having to sit down because of the knee pain; he has 
occasional falls.

3.  Objective findings of residuals of a shell fragment wound 
of the left elbow with retained foreign bodies are 
essentially negligible; there have been subjective complaints 
of left elbow pain when the veteran would lift anything more 
than 20 pounds.

4.  Scars, as residuals of shell fragment wounds, with 
retained foreign bodies, of the right forehead, left arm 
lower third, right arm, lumbar spine, left shoulder and left 
chest, currently demonstrate negligible disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent disability 
evaluation for residuals of a shell fragment wound of the 
right knee with retained foreign bodies are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, Diagnostic 
Codes 5003, 5010, 5257, 5258, 5260, 5261, 5299-5262 (1999).

2.  The schedular criteria for a disability evaluation 
greater than 10 percent for residuals of a shell fragment 
wound of the left elbow with retained foreign bodies are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 
4, Diagnostic Codes 5206, 5207, 5308, 5211 (1996 and 1999).

3.  The schedular criteria for a compensable evaluation for 
scars, as residuals of shell fragment wounds, with retained 
foreign bodies, of the right forehead, left arm lower third, 
right arm, lumbar spine, left shoulder and left chest are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 
4, Diagnostic Codes 7800, 7803, 7804, 7805 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); cf. Glover v. 
West, 185 F.3d 1328 (Fed. Cir. 1999).  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.

I.  Facts

Service medical records reveal that in February 1966 the 
veteran complained of having had decreased motion in his 
right knee, but with no known trauma.  Objectively, there was 
some effusion of the knee, but no joint laxity.  Service 
medical records state that in July 1966, the veteran 
sustained gunshot wounds of the left elbow and right knee 
while in the Republic of Vietnam.  Debridement initially took 
place at Chu Lai, but then he was evacuated to the Naval 
Hospital in Great Lakes, Illinois.  X-rays of the right lower 
extremity revealed a fracture of the medial tibial plateau.  
A two-millimeter piece of metal was noted to be in the knee 
joint.  The left forearm revealed no abnormalities; testing 
ultimately showed full range of motion thereof.  X-ray 
examination of the skull showed a two-millimeter piece of 
metal on the outer table of the skull near the sagittal 
suture.  His hospitalization continued until November 1966.

A Medical Board examination report from March 1967 states 
that since the veteran's discharge from the hospital, he had 
had recurrent effusions and chronic pain in the right knee 
with prolonged standing and prolonged walking.  He was unable 
to kneel because of pain in the knee, and was able to lift 
only twenty pounds with the right quadriceps because of knee 
pain.  Objectively, there was no atrophy of the left arm or 
forearm; full range of motion was present in the left elbow 
and forearm as well.  The missile wounds of the left elbow 
and right knee were well healed.  The right knee extended 
fully, and flexed to 135 degrees.  There was a boggy synovial 
thickening of the right knee.  There was medial laxity and 
patellar crepitus with pain.  No quadriceps atrophy was noted 
by circumferential thigh measurement.  There was anesthesia 
on the medial side of the right knee.  X-rays of the right 
knee revealed a healed tibial plateau fracture with 
depression.  No neurovascular deficits were noted.  Final 
diagnoses included: late effects of a gunshot wound to the 
right knee; mild arthritis of the right knee due to trauma; 
an open fracture of the medial tibial plateau, right; a 
malunion fracture of the medial tibial plateau, right; and an 
old gunshot wound of the left elbow.  A June 1967 record 
containing "modified procedure findings," contains a 
recommendation that the veteran be found unfit to perform the 
duties of his grade because of physical disability: a 
malunion fracture of the right medial tibial plateau.  A 
diagnosis of impairment and malunion, moderate, of the tibia 
and fibula, was noted.

Service connection was granted for residuals of gunshot 
wounds to the right knee and left elbow, in a June 1967 
rating decision.

The veteran was examined by the VA in December 1967, at which 
time it was noted he had had a wound of the right side of his 
forehead which had required sutures.  The right knee, he 
complained, would get stiff and ache after working; it would 
sometimes swell and the scar was tender.  It could not stand 
any blow to it or any trauma.  He was unable to kneel on this 
side.  The left elbow, however, was essentially asymptomatic.  
Objectively, the veteran could do a full knee bend, but could 
not sit on his right heel as he could on his left heel, 
because of some limitation in extreme flexion of the right 
knee.  It was difficult to see a scar on the right forehead 
region since it was near the hairline, but there did appear 
to be a fine hairline scar about 2 inches in length, and 
somewhat curved.  The examiner could feel "a little 
unevenness" beneath this scar, probably in the periosteum of 
the frontal bone.  The veteran stated that this scar did not 
cause him any trouble; the examiner stated that it was 
"certainly not disfiguring."  There was a shell fragment 
wound scar, six inches by one inch, on the medial aspect of 
the right knee.  This scar was slightly tender, but not 
adherent.  There was a 1-1/4 inch scar on the posteromedial 
aspect of the middle 1/3 of the right thigh.  This scar was 
not tender, adherent or symptomatic.  There was another scar, 
1/2 inch by 1/8 inch, on the medial aspect of the lower 1/3 
of the right thigh.  This scar was not tender or adherent.  
The right thigh was 1/2 inch less in circumference than the 
left thigh.  There was no difference in circumference of the 
calves.  There was full extension of the right knee; flexion 
was from 0 to 140 [degrees] on the right.  The right knee 
showed no effusion, instability or abnormal mobility.  There 
was a nontender, nonadherent shell fragment wound scar, 1-3/4 
inches by 1/2 inch, on the lateral aspect of the left elbow.  
There was a nontender, nonadherent, 1-1/2 inch scar on the 
posterolateral aspect of the lower 1/3 of the left arm.  The 
appearance of the left elbow was normal, and there was no 
deformity.  There was no limitation of motion of the left 
elbow or left forearm.  There was a small 1-1/2 inch shell 
fragment wound scar in the right deltoid region, and there 
were two tiny 1/8 inch scars in the right arm.  There were 
tiny pigmented spots in the left lower extremity, thigh and 
leg, where the veteran stated there were tiny pieces of shell 
fragments--some of which had worked loose.  These were 
scarcely noticeable.  Diagnoses included residuals of the 
shell fragment wound of the right knee, with compound 
fracture of the tibial plateau, with traumatic arthritis.

A December 1967 VA radiological report reveals that there was 
a metallic foreign body in the soft tissue posterior to the 
distal left humerus; the elbow joint was normal.  Metallic 
foreign bodies were noted medial to the joint of the right 
knee.  The conclusion, however, was of a normal right knee.

The veteran was examined by the VA in November 1985, at which 
time he was noted to be in the course of physical therapy for 
quadriceps strengthening exercises.  It was indicated that he 
had right knee pain and weakness.  He complained of decreased 
strength of the left arm as well as having had numbness on 
the ulnar aspect of his left hand for the previous year.  
Objectively, there was full range of motion of the shoulders 
with flexion and abduction both to 180 degrees, and external 
and internal rotation both to 90 degrees.  Examination of the 
elbows showed 145 degrees of flexion bilaterally, and 
supination and pronation both 90 degrees bilaterally.  There 
was a palpable 3 millimeter fragment in the left lateral 
epicondyle area.  Flexion of the right knee was normal at 140 
degrees, but there was a "one plus" anterior drawer sign.  
There was no other instability of the right knee detected, 
even though the veteran's gait favored the right leg.  
Sensory evaluation of the left upper extremity was 
essentially negative.  There was decreased quadriceps bulk of 
the right thigh--total circumference was 41 centimeters on 
the right, versus 43 centimeters for the left thigh.  There 
was notable weakness of the right quadriceps: 4+/5 versus 5/5 
for the left.  It was noted that all the veteran's scars were 
well-healed and that there was no tenderness to palpation.

The November 1985 VA examination detailed the size and 
location of six of the veteran's scars: right arm, forehead, 
left elbow, right knee and two on the right thigh.  All scars 
were white except for the right knee scar which was brown.  
None of them showed ulceration or were disfiguring.  None 
were depressed or elevated except for a "slight" finding 
involving the upper right thigh scar.  All were smooth except 
for the right elbow scar and the upper right thigh scar which 
were rough.  None of the scars were attached.  None were 
tender, except for the right knee scar.

A November 1985 VA radiological report reveals, inter alia, a 
2 millimeter metallic density in the left anterior chest 
wall, a 3 millimeter metallic fragment in the posterolateral 
aspect of the left elbow and a few smaller fragments around 
it, and a tiny metallic density in the lateral end of the 
right clavicle and a few more fragments along the midshaft of 
the humerus.  These anatomical areas otherwise appeared 
normal.

During an October 1987 RO hearing, the veteran discussed how 
he had received some of the shrapnel wounds from mortar fire, 
not clearly documented in his available service medical 
records.

The veteran was examined by the VA in July 1993.  Objective 
evaluation of the left elbow was negative.  Both knees had 
equal circumference.  The right knee's range of motion was 0 
to 130 degrees, and there was tenderness of patellofemoral 
compression.  The ligaments were stable and strength was 
normal.  The examination diagnosed limited motion of  the 
right knee, but no limitation of motion of the left elbow.  
The forehead was noted to have a well-healed scar but with no 
retained fragments on x-ray.  The left arm had a well-healed 
scar, but no limitation of motion.  The shoulders had 
retained metallic fragments, but no limitation of motion.  
The left chest had retained metallic fragments, but no 
visible scar.  An associated radiological report of the chest 
contained various findings, but did not relate them to a 
radiopaque density which could have been shrapnel.  Another 
such report involving the right knee showed no evidence of 
fracture, but there was a question of a loose body near the 
medial tibial tubercle.  An evaluation report of the 
veteran's scars describes the right knee scar as mildly 
disfiguring.

VA clinical records from January 1995 reveal that the right 
knee had no effusion or erythema, but that the joint had a 
chronic inflammatory process secondary to shrapnel, versus a 
crystalline arthropathy.  There was no evidence of a septic 
joint.  In March 1995 the veteran complained that the right 
knee would swell every day.

During a June 1995 VA examination, the veteran complained 
that his right knee pain had become worse over time.  He 
stated that it was sometimes stiff in the morning.  He stated 
that he could only comfortably walk for 15 minutes and cannot 
run because of pain.  He reportedly could climb one flight of 
stairs comfortably.  The veteran stated that he had only 
occasional soreness in the left elbow which waxed and waned 
in intensity.  He denied any numbness in his hand, but 
reported having bilateral hand weakness.  Objectively, the 
scars of the upper extremities were noted, along with the 
right knee scar.  All scars were said to have been barely 
visible and were nontender.  Bilaterally, the elbows flexed 
135 degrees and extended 0 degrees.  Grip was 4/5 
bilaterally.  There was no weakness of the interosseus or 
thenar musculature.  Sensation was normal in the hand.  The 
right knee flexed passively to 140 degrees and extended to 0 
degrees.  Motor examination was normal in the lower 
extremities.

A December 1995 evaluation report by Rick S. Schwettman, 
M.D., states that the veteran had right knee pain from 
degenerative joint disease.

The veteran was examined by the VA in December 1996, at which 
time he complained of right knee pain.  He related that the 
pain was increased by bending, and that he would become tired 
easily.  He could not walk more than four blocks and would 
have to sit down because of the knee pain.  He complained of 
swelling, pain and weakness of the right knee and that 
occasionally he would fall.  The last time he fell was about 
a month earlier, but he had reportedly caught himself.  He 
also complained of left elbow pain from lifting anything more 
than 20 pounds.  He complained of loss of motion because of 
pain, and when he would use the left arm repeatedly, it 
reportedly would become tired easily.  It would flare up once 
or twice per month.  The veteran noted that the shoulder 
shrapnel he had did not bother him.  Objectively, carriage, 
posture and gait were normal.  

The shoulders exhibited normal range of motion: forward 
flexion, elevation and abduction were 0 to 130 degrees.  
Internal and external rotation were 90 degrees.  There was no 
associated pain with motion of the shoulders.  Bilateral 
elbow motion was 0 to 145 degrees with normal forearm 
pronation and supination.  There was no loss of motion with 
repeated use of a dumbbell weighing approximately five 
pounds.  There was no loss of motion because of pain or 
incoordination or weakness.  There was no weakness of the 
arms.  

The right knee circumference was 37.5 centimeters, the left 
was 37 centimeters.  Range of motion of the right knee was 5 
to 130 degrees.  There was reportedly [on a "corrected" 
examination report] no loss of motion in the right knee after 
repeated squatting and walking across the room.  Strength was 
normal.  No tenderness was noted on patellofemoral 
compression.  The ligaments were stable on valgus and varus 
stress.  There was no loss of motion because of 
incoordination.  Nonetheless, the right knee was still 
diagnosed with pain and limited motion.  The loss of motion 
of the right knee was due to pain; flare-ups, repeated use, 
bending and weather changes added to the loss of motion.  The 
examiner stated that it was not possible to say that there 
was loss of motion because of incoordination.  An associated 
radiological report revealed a possible old fracture of the 
medial tibial plateau, but no acute fractures were 
demonstrated.

In December 1996 the VA also examined the veteran's scars, 
only noting the ones of the left chest, right arm, right 
knee, right thigh, and left arm.  None of these scars 
demonstrated any disfigurement, ulceration, depression, 
elevation, attachment or tenderness.  They were all linear 
and white, and had texture within normal limits.
II.  Analysis

As an initial matter, the Board notes that the veteran's 
shell fragment wound injuries have never been described in 
the record as affecting any muscle groups, per se.  Thus, the 
regulations pertaining to muscle injuries--either the former 
ones in effect prior to July 3, 1997, or those in effect 
after that date--generally may not apply to this case.  See 
62 Fed. Reg. 30235-30240 (1997), amending 38 C.F.R. Part 4.  
Nonetheless, in any instance where such regulations may in 
fact concern the veteran's injuries, such as relating to the 
left elbow, the veteran is entitled to have the more 
favorable set of regulations, old or new, apply.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); Dudnick v. Brown, 10 
Vet. App. 79 (1997); and Rhodan v. West, 12 Vet. App. 55 
(1998); appeal dismissed, 99-7041 (Fed. Cir. Oct. 28, 1999); 
vacated and remanded, Haywood v. West, 99-7056 (Fed. Cir. 
Oct. 28, 1999).

A.  Right knee

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's shell fragment (gunshot) wound 
residuals of the right knee are currently evaluated as 20 
percent disabling under Diagnostic Code 5299-5262.  This 
evaluation contemplates impairment of the tibia and fibula 
with a moderate knee (or ankle) disability.  The next higher 
evaluation of 30 percent is not available unless there is 
marked knee or ankle disability.

Recent findings regarding the veteran's right knee show that 
there was slight limitation of motion of the joint: 5 to 130 
degrees.  See 38 C.F.R. § 4.71a, Plate II (showing normal 
range of motion of the knee being from 0 degrees extension to 
140 degrees flexion).  Repeated squatting and walking across 
the room did not result in additional loss of motion during 
the December 1996 examination, but examiner did state that 
the motion loss in the knee was due to pain.  The veteran's 
subjective complaints are credible: in real-world use of his 
right knee he notes how the joint easily tires; he has said 
he cannot walk more than four blocks without having to sit 
down because of the knee pain as well as occasional falls.  
The December 1996 examination did examine fatigability, but 
did not dispute the veteran's reports, per se.  The Board 
finds that these limitations the veteran credibly describes 
amount to marked disability.  Therefore, he is entitled to a 
30 percent evaluation under Diagnostic Code 5299-5262.  The 
benefit of the doubt has been resolved in the veteran's 
favor.  38 U.S.C.A. § 5107.

A higher evaluation is not available under Diagnostic Code 
5299-5262, however, since that would require nonunion of the 
tibia and fibula, with loose motion, requiring a brace.  
Nonunion of this joint is not shown.

A higher evaluation is not available under either Diagnostic 
Code 5260 or 5261 for limitation of range of motion of the 
knee.  The maximum rating under Diagnostic Code 5260 is 30 
percent.  Diagnostic Code 5261 only allows for a higher 
rating if extension of the leg is limited to at least 30 
degrees.  This has not been shown.  Title 38 C.F.R. §§ 4.40 
and 4.45 require consideration of functional loss, weakened 
movement, excess fatigability and incoordination, and the 
like.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Nonetheless, the most recent VA examination makes clear that 
even with such factors being considered, there is no 
additional limitation of motion found other than described.  
Further, such considerations have already been considered 
with respect to the 30 percent awarded.

Diagnostic Code 5257, regarding "other" impairments of the 
knee, such as instability, provides a maximum rating of 30 
percent.  Thus, regardless of the actual findings pertaining 
to the right knee, this diagnostic code cannot afford him a 
higher evaluation.

Other diagnostic codes pertaining to the knee do not apply 
since they do not account for the veteran's specific 
disability.  See Tedeschi v. Brown, 7 Vet. App. 411 (1995).

Earlier rating decisions in this case more clearly reflect 
that traumatic arthritis has been included in the veteran's 
award of service connection.  A separate rating is not 
available for this disability.  An opinion from the General 
Counsel of the VA, VAOPGCPREC 23-97, indicates that a 
claimant who has service-connected arthritis and instability 
of a knee may be rated separately under Diagnostic Codes 5003 
for arthritis and 5257 for impairment of the knee.  In this 
case, however, recent examination findings make clear that 
the veteran's knee is not unstable.  Therefore a separate 
rating is unwarranted.  

A higher evaluation is not available pursuant to 38 C.F.R. 
§ 4.56(a), which states that an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  Even though the veteran had an 
open comminuted fracture of the right knee in service, no 
muscle or tendon damage had been diagnosed.  Thus, this 
regulation cannot support his claim.  See 38 C.F.R. § 4.56(d) 
(regarding objective findings of retained metallic fragments-
-inapplicable to the present case without clinical evidence 
of muscle damage); see also 38 C.F.R. § 4.72 (1996) 
(containing a similar provision to the current 38 C.F.R. 
§ 4.56(a)--this likewise affords no additional basis on which 
to award a higher rating).  Karnas.

B.  Left elbow

The veteran's service-connected residuals of a shell fragment 
wound to the left elbow is currently evaluated as 10 percent 
disabling under Diagnostic Code 5308.  This evaluation 
contemplates moderate damage to muscle group VIII.  This 
muscle group pertains to extension of the wrist, fingers, and 
thumb; and abduction of the thumb.  The muscles in this group 
arise mainly from the external condyle of the humerus, i.e. 
extensors of the carpus, fingers and thumb, and the 
supinator.  To obtain a higher rating, a moderately severe 
disability must be shown (regardless of whether the dominant 
or non-dominant upper extremity is involved).  This 
disability was previously rated by the RO on the basis of the 
associated scar, but was recently re-rated under this new 
diagnostic code.  The Board again notes that to the extent 
that the regulations pertaining to muscle injuries have 
changed during the appellate period, the veteran is entitled 
to utilize whichever regulations favor his claim more.  
Karnas.

Under the current regulations, the combined evaluation of 
muscle groups acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable ankylosis of that 
joint.  38 C.F.R. § 4.55(d); see also 38 C.F.R. § 4.68 (the 
"amputation rule").

Under the current regulations, for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  Moderate and 
moderately severe classifications are as follows: 

Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged 
infection.(ii) History and complaint.  Service 
department record or other evidence of in-service 
treatment for the wound.  Record of consistent complaint 
of one or more of the cardinal signs and symptoms of 
muscle disability, particularly lowered threshold of 
fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  (iii) 
Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when 
compared to the sound side.

Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound 
by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  
(ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability and, if present, evidence of inability 
to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

Assuming for the purposes of this decision, without deciding, 
that the veteran's left elbow disability is most 
appropriately rated Under Diagnostic Code 5308, there is no 
basis for a higher award, i.e. for moderately severe muscle 
damage.  There is no evidence of intramuscular scarring.  The 
inservice hospitalization was apparently for treatment of the 
right knee in large part, although the left elbow injury was 
noted.  Although the veteran has complained of fatigue, 
recent examination showed elbow motion was 0 to 145 degrees 
with normal forearm pronation and supination.  There was no 
loss of motion with repeated use of a dumbbell weighing 
approximately five pounds, and there was no loss of motion 
because of pain or incoordination or weakness.  Thus, there 
is no evidence that the left elbow disability would make the 
veteran unable to keep up with any work requirements, per se.  
Tests of strength have been negative for dysfunction.  Thus, 
a moderately severe injury of Muscle Group VIII has not been 
shown.

A higher evaluation is not available for the left elbow 
disability under the former regulations pertaining to muscle 
injuries either.  Diagnostic Code 5208 has remained 
unchanged.  The relevant former regulations, however, that 
applied to muscle injuries have changed slightly.  Under the 
former regulations, the principal symptoms of disability from 
muscle injuries, such as with shell fragments and high 
velocity bullets, are weakness, undue fatigue-pain, and 
uncertainty or incoordination of movement.  The physical 
factors are intermuscular fusing and binding,  and welding 
together of fascial planes and aponeurotic sheaths.  
38 C.F.R. § 4.50 (1996).

Under the former regulations, through and through or deep 
penetrating wounds of relatively short track by a single 
bullet or small fragment, without residuals of debridement or 
prolonged infection, are to be considered at least moderate 
in degree.  Consistent complaints from first examination 
forward would be expected, of one or more of the cardinal 
symptoms of muscle wounds, particularly fatigue and fatigue-
pain after moderate use, affecting the particular functions 
controlled by injured muscles.  Objective findings would 
include entrance and (if present) exit scars linear or 
relatively small and so situated as to indicate relatively 
short track of missile through muscle tissue, with moderate 
loss of deep fascia or muscle substance, or impairment of 
muscle tonus, and definite weakness or fatigue in comparative 
tests.  38 C.F.R. § 4.56(b) (1996).

A moderately severe muscle disability under the former 
regulations, warranting a higher evaluation, is described as 
being from through and through or deep penetrating wounds by 
small high-velocity missiles or large low-velocity missiles, 
with debridement, prolonged infection, sloughing of soft 
parts or intermuscular cicatrization.  This would include 
record of hospitalization for a prolonged period in service 
for treatment of a wound of severe grade.  Also to be 
considered would be any evidence of unemployability because 
of an inability to keep up with work requirements.  
Objectively, there should be entrance and (if present) exit 
scars relatively large and so situated as to indicate track 
of missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c).

Under the former regulations, it is clear that a higher 
rating is likewise unwarranted for the veteran's service-
connected left elbow disability.  There is no evidence of any 
loss of deep fascia, muscle substance, or firm resistance.  
In fact, both the left and right upper extremities are 
largely indistinguishable with respect to the relevant 
factors.  Therefore a higher evaluation of a moderately 
severe muscle injury is unwarranted.  38 C.F.R. §§ 4.56; Part 
4, Diagnostic Code 5308.

The veteran is not entitled to a higher rating under current 
regulations for other potentially applicable diagnostic codes 
(i.e. not pertaining to muscle injuries).  Diagnostic Codes 
5206 and 5207 would only permit higher ratings if flexion of 
the forearm were limited to 90 degrees, or if extension were 
limited to 75 degrees, respectively; neither of which has 
been shown.  Diagnostic Code 5211 cannot provide a higher 
rating since such would require nonunion in the lower half of 
the ulna.

An additional rating for the left-elbow scar itself would 
constitute pyramiding, as prohibited in 38 C.F.R. § 4.14.  
This is because the scar is either rated itself, or under 
Diagnostic Code 7805, on limitation of the part affected.

Thus a higher evaluation is not warranted for the veteran's 
residuals of a shell fragment wound to the left elbow.

C.  Scars

The veteran's scars, with retained foreign bodies, of the 
right forehead, left arm lower third, right arm, lumbar 
spine, left shoulder and left chest are rated together as 
noncompensable under Diagnostic Code 7805, based upon 
findings of no limitation of any of the parts affected.  The 
Board notes that no scar of the lumbar spine has been 
recently found.  Higher, separate ratings would be warranted 
if the function of any of these anatomical areas were limited 
by the scars.  The recent evidence is resounding in this case 
that no such limitation exists for any of the scars at issue.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under Diagnostic Code 7800, disfiguring scars of the head, 
face or neck are rated as 0 percent disabling if slight.  A 
compensable rating is available for a moderate scar that is 
disfiguring.  The veteran's forehead scar is, according to 
objective evidence, barely noticeable and not disfiguring.  
Thus a higher, separate evaluation is not available under 
Diagnostic Code 7800.

Under Diagnostic Code 7803, a compensable evaluation is 
available for scars that are superficial, poorly nourished 
with repeated ulceration.  Under Diagnostic Code 7804 a 
compensable evaluation is available for scars that are 
superficial, and tender and painful on objective 
demonstration.  Recent findings of record prohibit the use of 
either of these diagnostic codes since no such findings have 
been recently made with respect to these scars.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (in evaluating 
a veteran's disability, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).

Therefore, a higher evaluation is not in order for scars, 
with retained foreign bodies, of the right forehead, left arm 
lower third, right arm, lumbar spine, left shoulder and left 
chest.

With respect to the claims denied herein, the evidence is not 
so evenly balanced that there is doubt regarding any material 
issue.  38 U.S.C.A. § 5107.

Since none of the foregoing claims for increased ratings 
involve the initial rating assigned, the Board does not need 
to consider the "staged ratings" formulation as elucidated 
in Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence 
is not so evenly balanced that there is doubt regarding any 
material issue.  38 U.S.C.A. § 5107.



ORDER

Entitlement to a 30 percent disability evaluation for 
residuals of a shell fragment wound of the right knee with 
retained foreign bodies is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an increased disability evaluation for a shell 
fragment wound of the left elbow with retained foreign 
bodies, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to a compensable disability evaluation for scars, 
as residuals of shell fragment wounds, with retained foreign 
bodies, of the right forehead, left arm lower third, right 
arm, lumbar spine, left shoulder and left chest, is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 


